UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2014 SWINGPLANE VENTURES, INC. Exact name of registrant as specified in its charter Nevada 000-54571 27-2919616 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3100 West Ray Rd., 2ndFloor, Chandler, AZ (Address of principal executive offices) (Zip Code) (800) 373-0537 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Departure of Certain Officers and Directors: Mr. Dimitrios Trikeriotis resigned from his positions as a member of the board of directors, chief financial officer, and treasurer, effective December 8, 2014. This resignation was not as a result of any disagreement or dispute with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SWINGPLANE VENTURES, INC. Dated:December 19, 2014 By: /s/Ismael Gonzalez Name: Ismael Gonzalez Title: Chief Executive Officer 2
